The opinion of the court was delivered by
Williams, Ch. J.
The issue in this case Was tried by the county court, and'they have not presented in the bill of exceptions any question of law which calls- for our revision. For the note of four hundred dollars, in favor of this plaintiff against Munger, Tyler, and Mead, a good and valuable consideration was obtained by Munger of the plaintiff, Brown, although that note may have been inoperative against Tyler, inasmuch as the condition on .which it was to take effect was never performed. The judgment which the plaintiff obtained on the note of five hundred and fifty dollars, exe_ cuted by Munger, Tyler and others, was not tinctured with any fraud. The plaintiff did not proceed with the execution in any manner forbidden by law, and the county court find that he was not guilty of any oppression, otherwise than as the use which he made of *26the execution to induce the defendant, Tyler, to settle the four hundred dollar note may be evidence of such fraud.
As neither fraud nor duress was found by the county court, and there is no legal inference of such fraud or duress from the facts they have found, although it may have been a hard proceeding, and the plaintiff’may have taken advantage of his legal rights and of the situation of Tyler, to draw him into a hard bargain, we cannot reverse the judgment of the county court because they have not found the facts otherwise. If there was neither fraud, oppression, or duress, the note was purely voluntary on the part of the defendants. The plaintiff has only obtained payment for the amount which he parted with to Munger in good faith; and, however desirable it might have been to have relieved -the present defendants from the payment of the note of one hundred and sixty-seven dollars, yet it cannot be done without reversing the decision of the county court on an issue of fact presented to them by the parties, which it is not the province of this court 'to do.
The judgment of the county court is affirmed.